UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
BRIAN BUTLER, et al.,                                            :
                                                                 :      Case No. 1:13-cv-2665
                      Plaintiffs,                                :
                                                                 :
vs.                                                              :      OPINION & ORDER
                                                                 :      [Resolving Doc. 51]
RYDER TRUCK RENTAL, INC., et al.,                                :
                      Defendants.                                :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On May 30, 2017, Plaintiff Brian Butler was involved in a vehicular accident with

Defendant David Dunn and Avery Dennison Corp. 1 On October 21, 2019, Plaintiff

attempted to accept a $20,000 settlement offer that Defendant had made during prior case

conferences. 2 Earlier, Plaintiff had rejected the $20,000 offer.

          Defendant rejected Plaintiff’s attempted acceptance of the earlier $20,000 offer. On

October 24, 2019, Plaintiff filed a motion to enforce his reconsidered acceptance of the

earlier $20,000 settlement offer. 4 Defendants oppose. 5

          For the reasons stated below, the Court DENIES Plaintiff Butler’s motion for relief.

                                                           I.        Discussion

     On October 17, 2019, counsel for Defendants wrote to Plaintiff “to confirm the status

of negotiations.” 6 Defense Counsel confirmed that Defendants had earlier offered $20,000

to settle all claims, but Plaintiff had rejected that offer and demanded $77,500 instead. 7



          1
            Doc. 17.
          2
            Doc. 51.
          4
            Id.
          5
            Doc. 55.
          6
            Doc. 55-1.
          7
            Id.
Case No. 1:18-cv-2422
Gwin, J.

   On the same day, Plaintiff’s counsel responded, confirming Defendants’ description of

the negotiations. 8

   Plaintiff argues that Defendant’s prior offer to settle for $20,000 was still available

because Defendant never explicitly revoked that offer. 9 He thus claims that accepting that

offer on October 21, 2019 created a binding settlement. 10

   As a settlement is a contract, the Court applies relevant state contract law when

determining whether a settlement is valid. 11 All settlement events occurred in Ohio, thus

the Court applies Ohio contract law.

   “When an offer is rejected, it ceases to exist, and a subsequent attempted acceptance is

inoperative to bind the offeror.” 12 “Where a counteroffer is made to an offer of settlement,

that counteroffer acts to extinguish all previous offers, and the original offer cannot be

accepted at a later date without a clear renewal of that offer.” 13

   Here Plaintiff rejected Defendants’ $20,000 offer before October 17, 2019. 14 Plaintiff

instead made a $77,500 counteroffer. 15 There is no evidence in the record that Defendants

renewed their offer of $20,000. Plaintiff cannot then, on October 21, 2019, attempt to

accept Defendant’s previous offer of $20,000 because that offer no longer exists. 16 Under




       8
         Id.
       9
         Doc. 51 at 1.
       10
          Id.
       11
          See Bamerilease Capital Corp. v. Nearburg, 958 F.2d 150, 152 (6th Cir. 1992).
       12
          Garrison v. Daytonian Hotel, 663 N.E.2d 1316, 1318 (Ohio App. 1995).
       13
          Id. at 1317.
       14
          See Doc. 55-1.
       15
          Id.
       16
            Garrison, 663 N.E.2d at 1318 (“A rejection is implied in a counteroffer . . . .”).
                                                              -2-
Case No. 1:18-cv-2422
Gwin, J.

Ohio law, when “no valid contract exists, a court may not enforce such a settlement

agreement.” 17

                                      II.    Conclusion

       For the foregoing reasons, the Court DENIES Plaintiff’s motion to enforce the

settlement.

       IT IS SO ORDERED.



Dated: November 8, 2019                           s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




       17
            Id. at 1316.
                                            -3-
